 WORLDCARPETS OF N.Y.597MR. BOWDEN:I think he's got to finance himselfsomeway and I want to know-MR. JONES:We are not here to litigate howMr. Shephard financed himself.MR. BOWDEN:Iam exploring to see what thesources of his income were.MR. LIPTON [Trial Examiner]:Iwill sustain theobjection.You are getting too far afield,Mr. Bowden.5The court stated:"The employer's attempted inquirieson cross-examination concerned Shephard's sources ofincome during the backpay period;Shephard's answerswould have been relevant to the material issue whether hehad interim earnings which should be deducted frombackpay....In addition,since the employer's questionsabout Shephard's sources of income affected its backpayliability, the prohibition of cross-examination prejudicedpresentation of its case." [Emphasis supplied.]Therefore,in order to obtain"a full and true disclosure of the facts,"the court remanded the case"to permit the employer anopportunity to probe Shephard's other sources of incomeduring the backpay period."At the remand hearing,Respondentwas givenconsiderable latitude in cross-examining Shephard.e InShephard's unrefuted and credible testimony,no "othersources of income" were revealed.Nor was any evidenceadduced or offered which would alter the Board's previousbackpay determinations.'In my opinion,Respondent has been afforded more thana fair opportunity to present its case,particularly inconsideration of the extent of litigation and lapse of timesince the still unremedied violations were committed byRespondent.RECOMMENDED ORDERIt is accordingly recommended that the Board reaffirmthe terms and provisions of its Supplemental Decision andOrderrequiringthatRespondentpaytoRobert W. Shephard net backpay in the amount of$7,421.58, plus interest."Following thisruling,Respondentcontinuedat length itscross-examinationof Shephardregarding his interim earnings,and hisefforts toobtain and retainemployment, during the entirebackpay period.6Respondent's counsel persisted in certainquestions, whichwere permittedin the interestsof expedition, even though theGeneral Counsel and the TrialExaminerindicated that theinformation sought was outside thescope of the remand andotherwiseirrelevant to the material issuesin the case. Thesequestions related, for example, to Shephard's withdrawal of banksavings during thebackpay period, the employmentand earningsof his wife, and how many children they have and support.Note maybe taken of a statementby Respondent's counsel atthe close ofthe remand hearing:"If we had known prior to thehearing thatMr. Shephard had no other sources of income as henow answered ... if the Board had allowed him to answer ourinterrogatories [requestedand denied prior to the scheduledhearing] we would have moved fora dismissalof the hearing...World Carpets of New York,Inc.andAlliedTradesUnion,LocalNo. 18,NationalFederation of Independent Unions.* Case29-CA-582.March 27,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOnNovember 15,1966,TrialExaminerMarion C. Ladwig issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed abrief in answer to the Respondent's exceptions andbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, World CarpetsofNew York, Inc., Garden City, New York, itsofficers,agents, successors,and assigns,shall taketheactionsetforth in the Trial Examiner'sRecommended Order.* In order to reflect the disaffiliationof Allied Trades Union,Local No.18, from National Federation of IndependentUnions,and its affiliation with InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America,the Board,on May17, 1968,issuedan Order ApprovingStipulation andAmendingOrderin which it substituted, in the Order and theAppendix attached thereto, thename "Local918, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica"for the name"Allied Trades Union, Local18, NationalFederation of Independent Unions."IMember Zagoria concurs in the resultin view ofRespondent'sindependent violationsof Section 8(a)(1) of the Act. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner:This proceedingwas heard in Brooklyn,New York,on August 17 and 18,1966,1pursuant to a charge filed on May 5 by AlliedTradesUnion,LocalNo. 18,National Federation ofIndependent Unions, herein called the Union, and acomplaint issued on June 30 and amended on July 27. Thecase involves primarily the issues(a) whether theRespondent,World Carpets of New York,Inc., hereincalled the Company,refused the Union'sMay 2 bargainingrequest because of a good-faithdoubt of the Union'smajority, and(b) whether the Company thereafter violatedSection 8(a)(1) by threatening striking employees with theshutdown of the warehouse and by promising them a wageincrease if they would abandon the strike.Upon the entire record,including my observation of thedemeanor of the witnesses,and, after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company is a New Yorkcorporatioi,and is engagedin the distribution of carpeting and related products at itswarehouse in GardenCity, New York, whoreitannuallyreceives goods valued in excessof $50,000 directly fromoutside that State.The Companyadmits, andI find,that itis engaged in commerce within the meaning of Section 2(6)and (7) of the Act. The Unionis a labor orgai ization withinthe meaningof the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.May 2Request for RecognitionOn April 27,four of the Company'sfivehourly paidwarehouse employees at the GardenCitywarehousesigned authorization cards, designating the Union as theircollective-bargaining representative.The status of thesalariedwarehouse foreman and assistant foreman isdiscussed later.On May 2, Union Representatives Joseph Barresi andGeorge Paliotta went to the warehouse and requested thatWarehouse Manager CharlesAlvinsign a stipulation,recognizing the Union as the collective-bargaining agent ofthe warehouse employees. Barresi stated that he hadauthorization cards signed by a majority of them. Alvinasked if he could see the cards and, in Alvin'swords,"Barresi told me if I wanted to see the cards it would haveto be at the NationalLaborRelations Board."Alvin statedthat he did not have the authority to sign any suchdocument,and stated that he would have to call his homeofficeinDalton,Georgia.Barresi telephoned UnionPresidentJack Fechter forinstructions.Fechter asked tospeakdirectly to Alvin andtold him, in Alvin's words,"When youtalk to your officials in Dalton,Georgia, letthem know that we are threateningyou withpulling out themen." Thereupon,Alvin begantrying to contact NationalWarehouse Manager RalphTalley, firstinDalton, andthen in California.WhenTalley returned the call later inthe morning and spoke to Alvin,Talleytold him(in Alvin'swords), "do what you can about giving us a little time so wecan get a report to the president of the company,or give ustime to think it over, but don't sign anything."Then,speaking directly to Barresi, Talley stated(inBarresi'swords),"I haven't got the authority either. I have to call upGeorgia."Later in the day, Warehouse Manager Alvin againtalked with National Warehouse ManagerTalley,this timeoutside the presence of the union representatives.According to Alvin,Talley "suggested that I try to getadditional time from the union delegates until a report canbe submitted to Dalton, Georgia,asShaheen does not wanta union in that warehouse."[Emphasis supplied.](Shaheem Shaheen is president of the Company and fiveothercorporations,each of which distributes andwarehouses carpets manufactured in Dalton, Georgia, bythe parent corporation,World Carpets,Inc., of whichShaheen is also president.)Warehouse Manager Alvin returned to the conferenceroom and gave the Company's answer to the two unionrepresentatives,who had been waiting several hours forthe reply.In Barresi's words:Alvin toldme that he had just spoken to Talley, andTalley hadtold him thatthe officein Georgia had saidthat the Company did not recognize any union, to letthem strike.[Emphasis supplied.](This version of what Alvin said was contained in a Boardaffidavit which Barresi gave on May 9, only 7 days afterthe event.When Barresi was being cross-examined, thecompany counsel quoted to him this part of the affidavit,and Barresi confirmed that this was what Alvin had said. 1credit this version, which was not deniedby Alvin.)B.The Strike for RecognitionAs earlier threatened,theunion representativesimmediately called a strike for recognition. Threeemployees, a majority of the five hourly employees, lefttheir work and began picketing. Employee Robert Reid,the fourth employee who signed an authorization card butwho was absent on May 2, firstlearned about the strike onMay 3, when he saw the picket liae on the way to work. Hehonored the picket line and started picketing. WarehouseManager Alvin admitted seeing the four employeespicketing on May 3, before any replacements had beenhired.There is no evidence that the Company at any timequestioned or doubted the majority status of the Union.Warehouse Manager Alvin admitted that sometime afterthe strike bagan, he talked again with National WarehouseManagerTalley, who toldhim that among the reasonsPresident Shaheen did not want the Union in the NewYork warehouse was that Shaheen was afraid thatunionization would spread to his other warehousesC.AllegedPromises and ThreatsOn May 18 or 19, after two of the four strikingemployees had abandoned the strike,Warehouse ForemanRichard Pollock accosted employee Robert Granado at thepicket line.According to Granado's credited testimony,Pollock asked him if he was willing to come back to work,and Granado asked: "What's in it for me? I mean do Ihave to come back to the same thing I would be doingbefore?" Pollock answered: "No, I am going to get you a'Unless otherwise indicated, all dates refer to the year 1966. WORLD CARPETS OF N.Y.599hundred dollars a week after everything is settled (orsettled in court).. . .It's nouse foryou being out here.You'renever going to win." They agreedto meet later thatafternoon at a tavern,with the otherstriking employee,Reid.Pollock met Granado and Reidat the tavern,told them,"You'renever going to win," asked them to returnto work,and promised:"I'llget youa hundreddollars aftereverythingis settled in court.I won'tbe ableto do thisbeforethat." Granado asked why they couldnot win if theystayedout long enough,and Pollockansweredthat "hehad heardShaheen had said he wouldclosethe warehousedownand shipdirectly from Georgia oropen a newwarehouseup in Jersey before he would let the Union in."Granado further recalled that Pollock "said somethingabout we shouldn't be angrywhen we find out how muchthe otherfellows are making."When asked how much thatwas,Pollocksaidhewas not sure,but that thewarehousemen were making somewherefrom $100 to $120a week. (At thetime of the strike,Granado wasmaking $80a week and Reid$70.) On May 20, Pollockagain talked tothe two employees,and they agreedto return to workForeman Pollock admitted much of this testimony. Hetestified thathe approached Granado and asked if theywouldlike to comeback to work. Later thatday he metGranado and Reidat the tavernand asked them if theywould like to return at their samerate of pay; told themthat "After everythingwas settledIwould try to get themmore money...the same as anyone elsewas making,"which he believed was $100 a week. He recalled that hetold the employees that "Maybe if the union got in theymight close the warehouse and moveto Jersey or Georgiaor Pennsylvania," although heclaimed that this was "justconversation,"and that hetold them "I had heardit goingaround."He furthertestified that he might have said thatif the Companyshut down, itmightshipdirectly fromGeorgia to the Company's customers.Contrary to the Company's contentionthat Pollock wasacting"on his own" and that employees Granado and Reid"did not regard Pollock's promise ... other thanPollock'sown personal feelings andobviously not those of theCompany," I find that Pollockapparentlyspoke for theCompany, andthat the promise and threat,to induce thesetwo remaining strikers to abandon the strike,coerced theemployeesand interferedwith their Section 7 rights, inviolationof Section 8(a)(1) of theNationalLaborRelationsAct, as amended.D. Appropriate Bargaining UnitThe parties agree that an appropriate unit is:All warehouse employees of Respondent,employed atitsGarden City warehouse,exclusive of office clericalemployees,salesmen,guards and all supervisors asdefined in Section 2(11) of the Act.The parties further agree that the five hourly employeeswould be included in this unit,and that Foreman Pollock isa supervisor and would be excluded. However, the GeneralCounsel contends,contrary to the Company, thatAssistantWarehouse Foreman Wendell Dow should alsobe excluded as a supervisor.Before Dow was employed,Warehouse Manager Alvinleft the supervision of the hourly warehouse employeesprincipally to Pollock,the warehouse foreman. Pollockhired employees,gave practically all their instructions,and made wage recommendations which Alvin generallyfollowed after consultation with"higher authority" inDalton,Georgia.On April 18,2 weeks before the recognition strike, Alvinemployed Dow as Pollock'sassistant,giving him as astarting salary the same salary that Pollock was beingpaid, $150 a week. At that time, all of the hourly employeeswere being paid wages of $70 or $75 a week,except one(who did not sign a union card or go on strike)who waspaid $90 a week.Dow had been an officer in the U.S. Armyand had had supervisory experience.Alvin testified thatheconsideredDow "different than the ordinarywarehouseman,"statingthatbecauseofDow'sbackground,he employed Dow to assist Pollock and toreplace Pollock when Pollock was out for an hour or two,orabsentbecause of vacation,sickness,orothercontingency.Within his first 3 days on the job, Dow approachedemployee Granado,asked him how much he was making,and upon being told $75 a week,said:"I know it is prettyrough for you. I have arranged for you to get a raise. I don'tknow how much it will be." On April 20, Granado receivedawage increase,from $75 to $80, effective April 15.(Although the Company contends that Dow was notresponsible for the raise,the Company did not call Dow asa witness to deny Granado's testimony.)Dow, who began performing a substantial part of theclericalwork at a separate desk next to Pollock's, wasplaced on the telephone intercommunication system (onebellforPollock,two bells for Dow, and three forWarehouse Manager Alvin)Pollock began discussing theemployees'work with Dow and Alvin. Explaining Dow'srole in these conversations,Pollock testified that Dow"was staying with me to more or less learn the ropes."Although the work in the warehouse is mostly routine,Dow began giving orders to the employees after his firstweek of employment.Since then Dow, as well as Pollock,has told the employees what to do and when to do it, andhas criticized their work,as when they drive the Hystercarpet lift too fast.However, when both of them are there,Pollock does most of the directing of the work,does notcut or load carpets,and spends most of his time doingclericalwork,whereas Dow works alongside the hourlyemployees most of the day. Dow replaces Pollock anddirects the employees in the same way as Pollock doeswhenPollockis on vacation.The Company contends that because of the routinenature of the work and the size of the crew,itwould be"illogical" for Dow to be a supervisor:that there was "noroom for a second supervisor"in the warehouse. But thequestion is whether Dow possessed supervisory authorityon May 2-not whether Warehouse Manager Alvin waswise in employing an assistantforPollock,who wassupervising only five employees.Weighing all the evidence,I am convinced that, at thetime in question, Dow possessed at least the authority toresponsibly direct the work,both when Pollock was andwas not there. His salary,the same as that of the admittedsupervisor,was twice the weekly wage rate of all but oneofthewarehouseemployees.Shortlyafterhisemployment,he assumed the role of a supervisor and toldan employee that he had obtained a wage increase for theemployee. I do not perceive any reason for his havingassumed such a role unless Warehouse Manager Alvin haddiscussed the matter with him and had assigned him somesupervisory authority. I have consic ered the fact that theCompany did not call Dow as a witness to deny thistestimony,given by the first witness on the first day of thehearing. Also,I have given due consideration to the factthatAlvin admittedly employed Dow, because of his 600DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisory experience, to assist Pollock and to replacePollock in the latter's absence. I therefore find that Dowwas a supervisor and would be excluded from thebargainingunitatthe time the Union requestedrecognition for a unit of warehouse employees.E.Concluding FindingsWhen the Union requested recognition on May 2, itrepresented a clear majority (four out of five) of theemployees in an admittedly appropriate bargaining unit.There is no evidence that the Company at any timequestioned or doubted the Union's majority status. If therehad been any doubt, it would have been dispelledimmediately after the rejection of the bargaining request,when a majority of the employees struck for recognitionand began picketingWilliam S. Shurett, d/b/a GreyhoundTerminal,137 NLRB 87, 90, 92-93 (1962), enfd. 314 F.2d43, 44 (C A. 5, 1963);N.L.R.B. v. Comfort, Inc.,365 F.2d867 (C.A. 8, 1966), 63 LRRM 2118, 2125.Unless there is a good-faith doubt of a union's majoritystatus, an employer's bargaining obligation is clear. Asstated inN L.R.B. v Philamon Laboratories, Inc.,298 F.2dThe act imposes a duty to bargain in good faithupon request whenever a labor organization has beendesignatedby a majority of employees in anappropriate bargaining unitThe employer mustrecognize and bargain with such an organizationwhether or not it has been certified by the LaborBoard.United Mine Workers of America v. ArkansasOak Flooring Co,351 U.S. 62 ... (1956);N.L.R.B. v.Sunrise Lumber & Trim Corp.,241 F.2d 620 (2 Cir.,1957), cert. denied 355 U S. 818... (1957). To be sure,an employer laboring under a good faith doubt as to aunion's majority status need not extend recognition.Nevertheless, in the absence of such a doubt, theemployer has no vested right to an election.N.L.R.B.v.Trimfit of California,211 F.2d 206 (9 Cir., 1954).Belatedly in its brief, the Company deduces that it musthave had a good-faith doubt of the Union's majority status,from the fact that the circumstances of the bargainingrequest would, it argues, "preclude" a contrary finding.However, as inScobellChemical Company, Inc. v.N.L.R.B.,267 F.2d 922, 926 (C A. 2, 1959), at no time didthe Company "base its refusal to recognize and bargainwith the Union upon any expressed doubt that the Unionrepresented a majority." Moreover, the considerationsgivenbyNationalWarehouseManager Talley toWarehouseManagerAlvin immediately before therejection of the recognition request, and later after therecognitionstrikebegan,demonstrated a differentmotivation. Thus, before the recognition rejection, Talleymentioned no doubt of the Union's majority status, butstated that President Shaheen "does not want a union inthat warehouse." Later during the strike, Talley told Alvinthat among the reasons President Shaheen did not wantthe Union in the New York warehouse was that Shaheenwas afraid that unionization would spread to his otherwarehouses. Furthermore, the Company's subsequentunfair labor practices (threatening to close the warehousebefore letting the Union in, and promising strikers thattheir wages would be increased $20 to $30 a week, tomatch the increased wages paid strike replacements)being "designed to induce employees to abandon theirsupport for the Union, demonstrated a rejection of thecollective-bargainingprincipleand give rise to theinference that its initial refusal to bargain was not in goodfaith."Bryant Chucking Grinder Company,160 NLRB1526,1530.The Company further argues that there was no"manifestationofcompany policy that under nocircumstances would the company ever deal with theunion," and that a "decision necessitated a fuller review ofthe facts."However, in making this argument, theCompany ignores the credited and undisputed evidence(elicited by its own counsel upon cross-examining UnionRepresentative Barresi) that Warehouse Manager Alvinrejected the bargaining request by advising the Union that"the office in Georgia had said that the Company did notrecognize any union, and let them strike." This responseon its face was a flat rejection, defying the Union to carryout its threatened recognition strike.Moreover, evenassuming that the Company was merely seeking more timeto review the matter, its subsequent conduct indicated nointerest in determining its bargaining obligation.I therefore find, in light of all the relevant facts of thecase, that since May 2 the Company has in bad faithrefused to recognize and bargain with the Union inviolation of Section 8(a)(5) of the Act.Disregarding the initial obligation to recognize theUnion, the Company further argues that "to allow a unionto secure bargaining rights where, as here, theunionbyitsacts of interference, restraint and coercion deprive theemployees of the opportunity of a free election is to pervertand frustrate the intent of the act." To that end, theCompany attempted at the hearing to litigate assertedstrikemisconduct. The argument is a mere afterthought.There is no allegation of union misconduct occurringbefore the Company gave its reply that it did not recognizeany union, "let them strike," nor of any misconductdirected toward employee Reid, the fourth card signer,before he joined the strike after an absence from work andbagan picketing on May 3. Furthermore, the Company'sattempts to litigate the matter in this proceeding weremisguided. The alleged 8(b)(1)(A) violations presumablyhad been remedied by a settlement agreement, in aseparate case, and have no materiality on the issue of theCompany's refusal to bargain in this case. Much of theproffered evidence in the Company's offers of proof wasclearly inadmissible as hearsay. However, I agree with theGeneral Counsel that even assuming its admissibility, allof it taken together would not have been of such gravity asto warrant withholding a remedial order.United Mineral &Chemical Corporation, 155NLRB 1390.CONCLUSIONS OF LAW1.By threatening to close down the warehouse beforeletting in the Union and by promising strikers a wageincrease if they would abandon the strike,the Companyengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and Section 2(6) and(7) of the Act.2.All warehouse employees at the Company'sGardenCity,New York,warehouse,excluding office clericalemployees,salesmen,guards and supervisors as definedin the Act, constitute an appropriate bargaining unit.3.By refusing to recognize and bargain with the Unionwhich represented a majority of its warehouse employees,the Company violated Section 8(a)(5) and(1) of the Act.THE REMEDYHaving found that the Respondent has committedcertain unfair labor practices, I shall recommend that it be MEL CROAN MOTORSordered to cease and desist from such conduct and fromany like or related invasion of its employees' Section 7rights,and to take affirmative action, which I findnecessary to remedy and to remove the effect of the unfairlabor practices and to effectuate the policies of the Act.Accordingly, on the basis of the foregoing findings andconclusions of the entire record, I recommend pursuant toSection 10(c) of the National Labor Relations Act, asamended, issuance of the following:ORDERRespondent,World Carpets of New York, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with Allied Trades Union, LocalNo. 18, National Federation of Independent Unions, as theexclusive representative of the employees in the followingappropriate unit:All warehouse employees at the Comnany's GardenCity, New York, warehouse, excluding office clericalemployees, salesmen, guards and supervisors asdefined in the Act.(b)Threatening to close down its warehouse in reprisalfor its employees' union activities.(c)Promising wage increases to induce employees toabandon their support of a union.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclusive representative of allemployees in the above-described appropriate unit, andembody in a signed agreement any understandingreached.(b)Post at its warehouse in Garden City, New York,copies of the attached notice marked "Appendix."2 Copiesof such notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by an authorizedrepresentativeof the Respondent, shall be postedimmediately upon receipt thereof, and be maintained by itforaperiod of 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.32 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."I In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify theRegional Director for Region 29, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEES601Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL bargain upon requestwith Allied TradesUnion,LocalNo. 18,NationalFederationofIndependent Unions, as the exclusive representativeof our warehouse employees.WE WILL NOT threaten to closewarehouse before letting in the Union.downourWE WILL NOT promise our employees wageincreases if they abandon their support of the Union.WE WILL NOT interfere with our employees' unionactivities.WORLD CARPETS OF NEWYORK, INC.(Employer)DatedBy(Representative)(Title)Thisnotice must remainposted for 60 consecutive daysfrom thedate of posting,and must notbe altered, defaced,or covered by any othermaterial.If employees have any questionconcerning this noticeor compliancewithits provisions, they may communicatedirectly with the Board'sRegionalOffice, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone596-5386.Mel Croan Motors, Inc.andRobert A.Ferstland JesseFrields.Cases 23-CA-2360 and2360-2.March 27,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSOn December 2, 1966, Trial Examiner SamuelRoss issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged inother unfair labor practices and recommended thedismissalofsuch allegations.Thereafter, theRespondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.163 NLRB No. 77